Exhibit 2.1 ASSET PURCHASE AGREEMENT By and Among Perficient, Inc. Tier1 Innovation, LLC Mark Johnston and Jay Johnson Dated as of June 25, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1.01 Definitions 1 ARTICLE II SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES 2.01 Agreement to Sell and Buy 11 2.02 Excluded Assets 11 2.03 Assumption of Liabilities 12 2.04 Deemed Assignment of Contracts; Cooperation 13 2.05 Purchase Price and Related Matters 14 2.06 Adjustment of Closing Cash Payment 14 2.07 Dispute Resolution 16 2.08 Purchase Price Allocation 16 2.09 The Closing 16 2.10 Further Assurances 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND PRINCIPALS 3.01 Organization; Qualification and Ownership 18 3.02 Authority; Due Execution 19 3.03 Non-Contravention; Consents 19 3.04 Contracts 20 3.05 Title to Acquired Assets 20 3.06 Sufficiency of Acquired Assets 20 3.07 Financial Statements 21 3.08 Absence of Certain Changes or Events 21 3.09 Accounts Receivable 21 3.10 Restrictions on Business Activities 22 3.11 Legal Proceedings 22 3.12 Taxes and Tax Returns 22 3.13 Employee Benefit Plans 23 3.14 Employment Matters 24 3.15 Compliance; Permits 25 3.16 Warranty Claims 25 3.17 Customers and Vendors 25 3.18 Properties 26 3.19 Insurance 26 3.20 Intellectual Property 26 3.21 Affiliate Relationships 28 3.22 Broker’s Fees 28 3.23 Bank Accounts 28 3.24 Copies of Business Records and Other Materials 28 3.25 Environmental Matters 28 3.26 Disclosure 29 i ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 4.01 Corporate Organization and Qualification 29 4.02 Authority; Capitalization 29 4.03 Non-Contravention and Consents 30 4.04 Litigation 30 4.05 Buyer Common Stock 30 4.06 Brokers’ and Finders’ Fees 30 4.07 Reports 31 ARTICLE V [intentionally omitted] ARTICLE VI ADDITIONAL AGREEMENTS 6.01 Non-Compete Agreement 31 6.02 Securities Matters 32 6.03 Registration Rights 34 6.04 Hiring of Continuing Employees 38 6.05 Employee Benefit Plans 39 6.06 Publicity 40 6.07 Taxes 40 6.08 Accounts Receivable 41 6.09 Tax Reporting Documentation 41 6.10 Stock Restriction Agreements and Stock Restriction and Non-Compete Agreements 41 6.11 Non-Competition Agreement 42 ARTICLE VII [intentionally omitted] ARTICLE VIII EXPENSES AND AMENDMENT 8.01 Expenses 42 8.02 Amendment 42 8.03 Extension; Waiver 42 ARTICLE IX INDEMNIFICATION 9.01 Agreement to Indemnify 42 9.02 Survival of Indemnity 43 9.03 Additional Provisions 44 9.04 Claim Notice; Definitions; Third Party Claim Procedures 45 ARTICLE X GENERAL PROVISIONS 10.01 Notices 47 10.02 Interpretation 48 10.03 Counterparts and Facsimile Signatures 49 10.04 Entire Agreement 49 10.05 Governing Law 49 ii 10.06 Enforcement of Agreement 49 10.07 Severability 49 10.08 Assignment 49 10.09 Amendment 49 iii EXHIBIT LIST EXHIBIT A Form of Bill of Sale EXHIBIT B Form of Escrow Agreement EXHIBIT C Form of Non-Competition Agreement EXHIBIT D Form of Stock Restriction Agreement (Continuing Employees) EXHIBIT E Form of Stock Restriction Agreement (Non-Continuing Employees) EXHIBIT F Form of Stock Restriction and Non-Compete Agreement (Continuing Employees) EXHIBIT G Form of Stock Restriction and Non-Compete Agreement (Non-Continuing Employees) EXHIBIT H Form of Contractor Services Agreement EXHIBIT I Form of Confidentiality and Intellectual Property Assignment Agreement EXHIBIT J Form of Opinion of Counsel to Seller EXHIBIT K Form of Opinion of Counsel to Buyer iv ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of June 25, 2007, by and among Perficient, Inc., a Delaware corporation (“Buyer”), Tier1 Innovation, LLC, a Colorado limited liability company (“Seller”), and Mark Johnston and Jay Johnson (the “Principals”). Seller is engaged in the business of providing management and technology consulting services to its customers (the “Business”). Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, substantially all of Seller’s assets and properties used or held for use in connection with the Business, and in connection therewith, Buyer has agreed to assume certain of the liabilities of Seller relating to the Business, all on the terms and conditions set forth herein (the “Acquisition”). NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I DEFINITIONS 1.01Definitions. As used in this Agreement, the following terms shall have the meanings set forth or referenced below: “Accounts Receivable” means any and all accounts receivable and notes receivable of or amounts owing or payable to Seller, together with all completed but unbilled services related to the Seller’s work in progress, all as of the Closing Date. “Acquired Assets” has the meaning set forth in Section 2.01. “Acquisition” has the meaning set forth in the Recitals. “Affiliate” means, with respect to any Person, any other Person controlling, controlled by or under common control with such Person.For purposes of this definition and this Agreement, the term “control” (and correlative terms) means the power, whether by contract, equity ownership or otherwise, to direct the policies or management of a Person. “Agreement” has the meaning set forth in the Recitals. “Allocation” has the meaning set forth in Section 2.08. “Ancillary Agreements” means the Escrow Agreement and the Bill of Sale. “Applicable Laws” means all laws, statutes, constitutions, rules, regulations, principles of common law, resolutions, codes, ordinances, requirements, judgments, orders, decrees, injunctions, and writs of any Governmental Entity which has, or Seller believes is reasonably 1 likely to have, jurisdiction over Seller or the Business, as it is exists on or prior to the Closing Date. “Arbitrating Accountant” has the meaning set forth in Section 2.07. “Assets” means all the tangible and intangible assets owned, leased, or licensed by Seller that are used or held for use in connection with the Business. “Assigned Contracts” has the meaning set forth in Section 2.01(d). “Assigned Leases” has the meaning set forth in Section 2.01(b). “Assigned Licenses” has the meaning set forth in Section 2.01(c). “Assumed Liabilities” has the meaning set forth in Section 2.03(a). “Backlog” means expected revenue committed under signed customer Contracts but not yet recognized as revenue under GAAP. “Bill of Sale” means the Assignment and Assumption Agreement and Bill of Sale to be entered into by and between Buyer and Seller, substantially in the form attached as Exhibit A hereto. “Business” has the meaning set forth in the Recitals. “Business Records” means any and all books related to the Business, as well as records, files, documentation, data or information of Seller that have been or now are used in connection with the Business. “Buyer” has the meaning set forth in the Recitals. “Buyer Carved-Out Liabilities” has the meaning set forth in Section 9.01(b). “Buyer Common Stock” means Buyer’s common stock, par value $0.001 per share. “Buyer Disclosure Schedule” has the meaning set forth in ARTICLE IV. “Buyer Material Adverse Effect” means any event, circumstance, condition, development or occurrence causing, resulting in or having (or with the passage of time likely to cause, result in or have) a material adverse effect on the business or financial condition of Buyer and its subsidiaries, taken as a whole; provided, however, that in no event shall any of the following be deemed to constitute or be taken into account in determining a Buyer Material Adverse Effect:any event, circumstance, change or effect that results from (i) changes affecting the economy generally, (ii) the public announcement or pending nature of this Agreement and the transactions contemplated hereunder, or (iii) Buyer’s compliance with the terms of this Agreement. “Buyer Plan” has the meaning set forth in Section 6.05(a). 2 “Buyer Qualified Plan” has the meaning set forth in Section 6.05(b). “Buyer Stock Per Share Price” means the average closing sale price per share of Buyer Common Stock as reported on the Nasdaq Global Select Market for the thirty (30) consecutive trading days ending on the date that is one (1) trading day immediately preceding the Closing Date (as adjusted as appropriate to reflect any stock splits, stock dividends, combinations, reorganizations, reclassifications or similar events). “Charter Documents” has the meaning set forth in Section 3.01. “Choses in Action” means a right to receive or recover property, debt, or damages on a cause of action, whether pending or not and whether arising in contract, tort or otherwise.The term shall include rights to indemnification, damages for breach of warranty or any other event or circumstance, judgments, settlements, and proceeds from judgments or settlements. “Claim Notice” has the meaning set forth in Section 9.04(a). “Closing” has the meaning set forth in Section 2.09(a). “Closing Cash Payment” has the meaning set forth in Section 2.05(a). “Closing Date” has the meaning set forth in Section 2.09(a). “Closing Date Dispute Notice” has the meaning set forth in Section 2.06(b). “Closing Date Statement” has the meaning set forth in Section 2.06(b). “Closing Stock Payment” has the meaning set forth in Section 2.05(b). “Code” means the United States Internal Revenue Code of 1986, as amended.All references to the Code, U.S. Treasury regulations or other governmental pronouncements shall be deemed to include references to any applicable successor regulations or amending pronouncement. “Commercially Reasonable Efforts”means the prompt, significant and diligent efforts that a prudent person desirous of achieving a result and having an incentive to and interest in achieving such result would use in similar circumstances to achieve that result as expeditiously as reasonably possible; provided, that in applying its Commercially Reasonable Efforts a party shall be required to expend only such resources as are commercially reasonable in the applicable circumstances. “Competing Business” means any Person that offers or is demonstrably planning to offer Competitive Products or Services. “Competitive Products or Services” means any products or services that are competitive with the products or services being offered, marketed, or actively developed (as evidenced by internal company documents and records, including e-mail) by Buyer, any subsidiary of Buyer or the Seller as of the Closing Date, including, to the extent competitive as described above, 3 technology consulting services, technology design services, software development services, software integration services, systems integration services, software implementation services, technology outsourcing services, hosting services or technology staffing services. “Confidential Information” has the meaning set forth in Section 3.20(h). “Consents” means all consents and approvals of third parties or Governmental Entities, in each case that are necessary in order to transfer the Acquired Assets to Buyer pursuant hereto and otherwise to consummate the transactions contemplated hereby. “Continuing Employees” has the meaning set forth in Section 6.04(a). “Continuing Independent Contractors” has the meaning set forth in Section 6.04(a). “Contract” means any written, oral or other agreement, contract, subcontract, settlement agreement, lease, binding understanding, instrument, note, option, warranty, purchase order, license, sublicense, insurance policy or legally binding commitment or undertaking of any nature to which Seller enjoys any right or benefit or undertakes any obligation related to the Business. “Covered Client” means any of Buyer’s, any subsidiary of Buyer’s or the Seller’s clients as of the Closing Date. “Current Assets” means the sum of (i)Accounts Receivable (net of allowances for doubtful accounts), and (ii)prepaid assets, deposits and other current assets specifically identified on the Estimated Closing Date Balance Sheet, as revised by the Closing Date Statement. “Current Employee Benefit Plan” means each Employee Benefit Plan that is currently sponsored, maintained, contributed to, or agreed to by Seller or any ERISA Affiliate or under which Seller or any ERISA Affiliate has any current or future obligations. “Damages” means any and all claims, demands, suits, proceedings, judgments, losses, charges, Taxes, penalties and fees, costs and expenses (including reasonable attorneys’ fees and expenses) sustained, suffered or incurred by an Indemnified Party in connection with, or related to, any matter which is the subject to the indemnification provisions hereof, subject to the limitations on indemnification set forth in Sections 9.02 and Section9.03.“Damages” shall not include (i)any incidental, consequential, indirect, special or punitive damages, (ii)any amount for which reimbursement is received by Buyer or Seller, as the case may be, pursuant to insurance policies or third-party payments by virtue of indemnification or subrogation received by such party, and (iii)shall be determined net of any tax benefit actually realized by the Indemnified Party as a result of the event giving rise to the claim. “Employee Benefit Plan” means (i) any nonqualified deferred compensation or retirement plan or arrangement that is an Employee Pension Benefit Plan, (ii) any qualified defined contribution retirement plan or arrangement that is an Employee Pension Benefit Plan, (iii) any qualified defined benefit retirement plan or arrangement that is an Employee Pension Benefit Plan (including any Multiemployer Plan), (iv) any Employee Welfare Benefit Plan or fringe benefit plan or program, (v) any profit sharing, bonus, stock option, stock purchase, 4 consulting, employment, severance or incentive plan, agreement or arrangement or (vi) any plan, agreement or arrangement providing benefits related to clubs, vacation, childcare, parenting, sabbatical or sick leave that is sponsored, maintained or contributed to by the Company or any ERISA Affiliate for the benefit of the employees, former employees, independent contractors or agents of the Company or any ERISA Affiliate or has been so sponsored, maintained or contributed to at any time within six years prior to the Closing Date.The term Employee Benefit Plan does not include any arrangement that has been terminated and completely wound up prior to the date of this Agreement, and for which the Seller has no present or potential liability. “Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of ERISA. “Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of ERISA. “Encumbrances” means any and all restrictions on or conditions to transfer or assignment, claims, liens, pledges, security interests, deeds of trust, tenancies, other possessory interests, conditional sale or other title retention agreements, assessments, easements, rights of way, covenants, rights of first refusal, defects in title, encroachments, mortgages, restrictions, and other burdens, options, or encumbrances of any kind, whether accrued, absolute, contingent or otherwise affecting the Acquired Assets. “Environmental Law” means any Applicable Law relating or pertaining to the public health and safety or the environment or otherwise governing the generation, use, handling, collection, treatment, storage, transportation, recovery, recycling, removal, discharge or disposal of Hazardous Materials, including (i) the Solid Waste Disposal Act, 42 U.S.C. 6901 et seq., as amended, (ii) the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended, (iii) the Clean Water Act, 33 U.S.C. § 1251 et seq., as amended, (iv) the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended, (v) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., as amended, (vi) the Emergency Planning and Community Right To Know Act, 15 U.S.C. § 2601 et seq., as amended, and (vii) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., as amended. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any subsidiary or other entity that would be considered a single employer with Seller or a subsidiary within the meaning of Section 414 of the Code. “Escrow Agent” means JPMorgan Chase Bank. N.A. “Escrow Agreement” means the Escrow Agreement to be entered into among Buyer, Seller and JPMorgan Chase Bank, N.A., as Escrow Agent, substantially in the form attached hereto as Exhibit B, with such modifications as may be reasonably acceptable to Buyer and Seller as requested by the Escrow Agent. “Escrow Payment” has the meaning set forth in Section 2.05(c). “Estimated Closing Date Balance Sheet” has the meaning set forth in
